Citation Nr: 1522061	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  11-19 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran served honorably in the Army from January 1949 through October 1950, for which he received several medals, including a Purple Heart and Combat Infantryman's Badge.  He had additional periods of service with the Navy and Air Force which are not honorable for VA purposes.  The Veteran passed away on August 23, 2012.  The Appellant is seeking benefits as his substituted surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2015, the Appellant appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).







FINDING OF FACT

The evidence does not establish the Veteran's diagnosed COPD began during, or for several decades after, or was otherwise caused by his active duty service.


CONCLUSION OF LAW

The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1103, 1131 (West 2014); 38 C.F.R. §§ 3.303; 3.1010 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Appellant is seeking benefits based on service connection for the Veteran's COPD.  Prior to discussing the appeal at hand, the Board would be remiss if it did not recognize the Veteran's outstanding service.  Among his other medals, he received the Purple Heart for his service during the Korean War.  His service to his country is greatly appreciated.  

In this case, the Veteran passed away in August 2012.  At the time of his death, his timely substantive appeal regarding entitlement to service connection for COPD was still pending.  In December 2012, the Appellant was timely substituted as the claimant in this appeal.  38 C.F.R. § 3.1010.  Accordingly, the appeal regarding entitlement to service connection for COPD may proceed with the Appellant as the claimant.

Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's service treatment records have been carefully reviewed and considered, but do not reflect he made any complaint of, nor sought any treatment for, any symptoms associated with COPD at any point during his period of honorable active duty service.  Instead, on his October 1950 separation examination the Veteran was found to be in normal condition, and the only abnormality noted was swelling of his left knee.  Therefore, the service treatment records do not establish the Veteran developed COPD during his honorable active duty service.

Additional records from the Veteran's subsequent service with the Air Force and Navy, which are not honorable for VA purposes, continue to reflect he did not report symptoms of COPD.  Instead, during a June 1951 examination, the Veteran's respiratory system was found to be normal.  On the accompanying report of medical history, the Veteran specifically denied experiencing any asthma, pneumonia, shortness of breath, pain or pressure in chest, or chronic cough.  He did indicate a prior history of whooping cough, but did not assert his previous whooping cough occurred during honorable active duty service.  On a physical examination that same month, some question of fine basilar rales was noted, however the medical professional indicated no definitive abnormal breath sounds could be made out.  

In subsequent examinations from June and September of 1951 the Veteran's lungs and chest were noted to be in normal condition, and a January 1952 chest x-ray was negative.  Therefore, the medical records from the Veteran's subsequent periods of service, which are dishonorable for VA purposes, provide additional evidence he did not develop symptoms of COPD during or shortly after his period of honorable active duty service.

In September 1954, the Veteran filed his initial claim for benefits.  On this claim, he sought benefits for disabilities resulting from wounds to the right thigh, left calf, and face, as well as a prior history of malaria.  However, the Veteran did not include any complaints of symptoms of COPD, including shortness of breath.  As evidenced by his filing a claim for benefits, the Veteran was aware of the VA disability benefits system shortly after his separation from service.  Therefore, his failure to seek any benefits for symptoms of COPD suggests he did not experience any associated symptoms at that time.

In January 1955, the Veteran was provided with a VA examination in conjunction with his initial claim for benefits.  The examiner indicated the Veteran had no history of tuberculosis or pleurisy, however no chest x-rays had been taken in the past six months.  Upon examination, the examiner noted the Veteran's respiratory system was clear, and shape of his chest was normal.  Because the examiner did not identify any respiratory abnormality, the evidence does not establish he experienced any symptoms of COPD at that time.

On his April 2010 application for the benefits on appeal, the Veteran indicated his COPD began in September 1992, or more than forty years after his separation from active duty service.  Subsequent treatment records, including an April 2006 VA treatment record, reflect the Veteran was first diagnosed with COPD in February 2005, more than fifty years after his active duty service.  Although the precise date of the onset of the Veteran's COPD is therefore in dispute, the evidence does not suggest he experience symptoms of COPD any earlier than four decades after his separation from active service.

Numerous medical treatment records reflect that in the years prior to his passing, the Veteran was diagnosed with COPD and required continuous oxygen treatment.  Additionally, a December 2011 Housebound Status VA examination revealed the Veteran's movements were severely limited due to his shortness of breath stemming from his diagnosed COPD.  Accordingly, the presence of a current disability is well established.

However, the claims file does not include any medical evidence suggesting the Veteran's diagnosed COPD was otherwise caused by his active duty service.  Instead, in the April 2006 VA treatment record, the treating medical professional indicated the Veteran had smoked for a period of forty years, approximately one to two packs of cigarettes per day, until he stopped smoking around the age of 55.

In an August 2010 written statement, the Veteran himself relates his current COPD to his forty-year history of smoking, by stating, "The Army started me smoking which over the years destroyed my lungs."  He continued to assert that because he first started smoking cigarettes during active duty service, his resulting COPD should be service connected.  However, VA regulations provide that a disability will not be considered service-connected on the basis that the disability is attributable to the Veteran's use of tobacco products during service.  38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300. 

Therefore, the limited available evidence suggests the Veteran's diagnosed COPD was caused by his history of smoking, which cannot be a basis for service connection.  The claims file does not include any other medical evidence suggesting his COPD, which began several decades after his separation from service, was otherwise related to his active duty service.  Accordingly, the elements of service connection were not met, and the appeal is denied.



Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to appellants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to an appellant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the appellant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the appellant about the information and evidence that VA will seek to provide; and (3) inform the appellant about the information and evidence the appellant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise an appellant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, notice was provided by a December 2012 letter, which informed the Appellant of the notice required by the Pelegrini and Dingess Courts.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to the VA's duty to assist, the Veteran's service treatment records and available post-service treatment records have been obtained and associated with the claims file.  

The Board notes that a VA examination/medical opinion was not provided in this case.  However, as discussed above, the Board finds the claims file does not include any medical evidence suggesting the Veteran's COPD was related to his active duty service.  Because there is no indication that his COPD may be related to his active service, an examination was not required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  It is important for the Appellant to understand that there is simply nothing in the medical record that indicates a connection between the Veteran's diagnosed COPD and his active duty service.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Appellant in adjudicating this appeal.
  

ORDER

Entitlement to service connection for chronic obstructive pulmonary disease (COPD) is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


